
	
		I
		111th CONGRESS
		1st Session
		H. R. 1574
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Visclosky (for
			 himself and Mr. Donnelly of Indiana)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Act titled An Act to provide for the
		  establishment of the Indiana Dunes National Lakeshore, and for other
		  purposes to allow the acquisition of lands by payment of delinquent
		  taxes.
	
	
		1.Authority to acquire lands by
			 payment of delinquent taxesSection 2(a) of the Act titled An Act
			 to provide for the establishment of the Indiana Dunes National Lakeshore, and
			 for other purposes (16 U.S.C. 460u–1(a)) is amended in the first
			 sentence by inserting before the period the following: , including
			 acquisition from units of State or local government by satisfaction of
			 delinquent State or local taxes.
		
